Order, Supreme Court, Bronx County (Robert E. Torres, J.), entered on or about June 20, 2011, which denied the petition to vacate an arbitration award, and dismissed the proceeding brought pursuant to CPLR article 75, unanimously affirmed, without costs.
Petitioner’s application to vacate the arbitration award was made more than 90 days after the award was delivered to him and is therefore untimely (see CPLR 7511 [a]; Werner Enters. Co. v New York City Law Dept., 281 AD2d 253 [2001]). In any event, while CPLR article 75 provides a mechanism by which a party may obtain judicial confirmation of an arbitration award, the failure to have an award confirmed is not a ground for vacating the award (see CPLR 7510; 7511 [b] [1]).
Petitioner now claims that he seeks vacatur under CPLR 7511 (b) (1) (iv). This argument is unavailing as well as unpreserved, since subparagraph (iv) is “failure to follow the procedure of this article, unless the party applying to vacate the award continued with the arbitration with notice of the defect and without objection.” Petitioner participated in the arbitration without objection as to the procedure employed. Concur— Gonzalez, EJ., Saxe, Sweeny, Acosta and Renwick, JJ.